Name: 2008/544/EC: Commission Decision of 20Ã June 2008 amending Decision 2004/858/EC in order to transform the Executive Agency for the Public Health Programme into the Executive Agency for Health and Consumers
 Type: Decision
 Subject Matter: health;  European construction;  consumption;  EU institutions and European civil service
 Date Published: 2008-07-03

 3.7.2008 EN Official Journal of the European Union L 173/27 COMMISSION DECISION of 20 June 2008 amending Decision 2004/858/EC in order to transform the Executive Agency for the Public Health Programme into the Executive Agency for Health and Consumers (2008/544/EC) THE EUROPEAN COMMISSION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 58/2003 of 19 December 2002 laying down the statute for executive agencies to be entrusted with certain tasks in the management of Community programmes (1), Whereas: (1) The Executive Agency for the Public Health Programme (hereinafter referred to as the PHEA) was set up by Commission Decision 2004/858/EC (2), to manage the programme of Community action in the field of public health (hereinafter referred to as the Public Health Programme 2003-2008) adopted by Decision No 1786/2002/EC of the European Parliament and of the Council (3). Decision 2004/858/EC provides for the PHEA to carry out its functions until 31 December 2010 in order to execute contracts and grants signed under the Public Health Programme 2003-2008. (2) Decision No 1350/2007/EC of the European Parliament and of the Council of 23 October 2007 establishing a second programme of Community action in the field of health (2008 to 2013) (4) (hereinafter referred to as the second Public Health Programme 2008-2013) entered into force on 21 November 2007. The second Public Health Programme is designed to continue Community action in the field of public health by focusing along three broad objectives: to improve citizens health security; to promote health to improve prosperity and solidarity; and to generate and disseminate health knowledge. (3) The programme of Community action in the field of Consumer policy for 2007-2013, adopted by the European Parliament and the Council on 18 December 2006 (5) (hereinafter referred to as the Consumer programme for 2007-2013), establishes the general framework for financing Community actions in support of Consumer policy for the years 2007 to 2013. The aim of the Programme is to complement, support and monitor the policies of the Member States and to contribute to protecting the health, safety and economic and legal interests of consumers as well as to promoting their rights to information, to education and to organise themselves in order to safeguard their interests. (4) Article 51 of Regulation (EC) No 882/2004 of the European Parliament and of the Council of 29 April 2004 on official controls performed to ensure the verification of compliance with feed and food law, animal health and animal welfare rules (6) allows the Commission to organise training courses for the staff of the competent authorities of Member States and for participants from third countries, including developing countries. The areas covered by such training are food law and feed law, animal health and animal welfare requirements. In addition, Article 2(1)(i) of Council Directive 2000/29/EC of 8 May 2000 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (7), offers a legal basis for training in the plant health sector so that the training activities organised by the Commission constitute an overall Community training strategy in the areas of food law, feed law, animal health and animal welfare rules, as well as plant health rules (hereinafter referred to as the food safety training measures covered by Regulation (EC) No 882/2004 and Directive 2000/29/EC). (5) A cost-benefit analysis carried out by external consultants has shown that continuing to entrust programme implementation tasks related to the second Public Health Programme 2008-2013 to the existing PHEA would be the most cost-effective option. (6) Cost-benefit analysis also showed that programme implementation tasks related to the Consumer programme for 2007-2013 as well as to the food safety training measures covered by Regulation (EC) No 882/2004 and Directive 2000/29/EC could be carried out more efficiently by the existing PHEA, whilst ensuring the overall management by the Commission of those Community programmes and measures. (7) In order to reflect its additional tasks, the PHEA should be transformed into the Executive Agency for Health and Consumers. (8) Decision 2004/858/EC should therefore be amended accordingly. (9) The provisions set out by this Decision are in accordance with the opinion of the Committee for Executive Agencies, HAS DECIDED AS FOLLOWS: Article 1 Decision 2004/858/EC is amended as follows: 1. In Article 1, paragraph 2 is replaced by the following: 2. The name of the Agency shall be the Executive Agency for Health and Consumers.  2. Article 3 is replaced by the following: Article 3 Duration The Agency shall carry out its tasks from 1 January 2005 until 31 December 2015. 3. Article 4 is replaced by the following: Article 4 Objectives and tasks 1. The Agency shall be responsible for carrying out the following implementation tasks for the management of the second Public Health Programme 2008-2013 as adopted by Decision No 1350/2007/EC, the Consumer programme for 2007-2013 as adopted by Decision No 1926/2006/EC and the food safety training measures covered by Regulation (EC) No 882/2004 and Directive 2000/29/EC: (a) managing the phases in the lifetime of specific projects to be defined by the Commission in the instrument of delegation within the meaning of Article 6(3) of Regulation (EC) No 58/2003 in the context of implementing the above referred Community programmes and measures, as well as the necessary checks to that end, by taking the relevant decisions where the Commission has empowered it to do so; (b) adopting the instruments of budget implementation for revenue and expenditure and carrying out, where the Commission has empowered it to do so, all the operations necessary to implement the above referred Community programmes and measures and, in particular, those linked to the award of contracts and grants; (c) gathering, analysing and transmitting to the Commission all the information needed to guide and evaluate the implementation of the above referred Community programmes and measures. 2. The Agency shall also manage all the phases in the lifetime of the implementing measures delegated to it in the framework of the programme of Community action in the field of public health 2003-2008, adopted by Decision No 1786/2002/EC of the European Parliament and of the Council of 23 September 2002. 3. The Commission decision delegating authority to the Agency shall set out in detail all the tasks entrusted to it. The Commission decision will be transmitted, for information, to the committee established by Article 24 of Regulation (EC) No 58/2003. 4. Article 6 is replaced by the following: Article 6 Grants The Agency shall receive subsidies which shall be entered in the general budget of the European Communities from the funds allocated to the second Public Health Programme 2008-2013 as adopted by Decision No 1350/2007/EC, the Consumer programme for 2007-2013 as adopted by Decision No 1926/2006/EC and the food safety training measures covered by Regulation (EC) No 882/2004 and Directive 2000/29/EC. Article 2 All references to the Executive Agency for the Public Health Programme shall be interpreted as references to the Executive Agency for Health and Consumers. Done at Brussels, 20 June 2008. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 11, 16.1.2003, p. 1. (2) OJ L 369, 16.12.2004, p. 73. (3) OJ L 271, 9.10.2002, p. 1. Decision as last amended by Decision No 786/2004/EC (OJ L 138, 30.4.2004, p. 7). (4) OJ L 301, 20.11.2007, p. 3. (5) Decision No 1926/2006/EC of the European Parliament and the Council (OJ L 404, 30.12.2006, p. 39). (6) OJ L 165, 30.4.2004, p. 1. Regulation as last amended by Council Regulation (EC) No 301/2008 (OJ L 97, 9.4.2008, p. 85). (7) OJ L 169, 10.7.2000, p. 1. Directive as last amended by Commission Directive 2007/41/EC (OJ L 169, 29.6.2007, p. 51).